IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,131-01


                        EX PARTE KYLE WADE GUTHRIE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                                CAUSE NO. 13484
                          TH
                IN THE 118 DISTRICT COURT FROM HOWARD COUNTY


        Per curiam. Yeary, J. filed a dissenting opinion.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to online solicitation

of a minor and was sentenced to six years’ imprisonment. He did not appeal his conviction.

        This Court, in Ex parte Lo, held unconstitutional the online solicitation of a minor statute for

which Applicant was convicted. Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Applicant

filed this habeas application based on the Lo decision and asks that his conviction be set aside. The

State recommends that relief be granted in this cause. We agree.
                                                                                                  2

       Relief is granted. The judgment in Cause No. 13484 in the 118th District Court of Howard

County is set aside and Applicant is remanded to the custody of the Sheriff of Howard County to

answer the charges as set out in the indictment so that the indictment may be disposed of in

accordance with this Court’s opinion in Ex parte Lo. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 27, 2016
Do not publish